In an action for restitution of payments of alimony made by the plaintiff under an order awarding temporary alimony and a judgment awarding permanent alimony, which judgment was reversed, plaintiff appeals from an order dismissing the complaint under subdivision 4 of rule 106 of the Rules, of Civil Practice. Order unanimously affirmed, with $10 costs and disbursements. (Averett v. Averett, 110 Mise. 584, affid. 191 App. Div. 948; Haas v. Haas, 271 App. Div. 107; Griffin v. Griffin, 219 App. Div. 370.) Present — Nolan, P. J., Wenzel, MaeCrate, Schmidt and Murphy, JJ. [See post, p. 893.]